Title: To George Washington from Robert Stewart, 17 September 1761
From: Stewart, Robert
To: Washington, George



My dear Sir
Philadelphia Sepr 17th 1761

I arrived here last Saturday in Compy with Doctor Stuart who laid a State of your case before Doctor Macleane and now send you their opinions But as the changes to which your Disorder are Subject and the distance of Time and Place may probably in some measure destroy the efficacy of what they prescribe I would earnestly beg leave to recommend your coming here as soon as the circumstances of your affairs can possibly permit for when I consider the advantages you must derive from being under the immediate care of the most eminent and universally acknowledg’d ablest Physician on the Continent in a

place where you could enjoy variety of agreeable Compy &Ca as well as from change of air I cannot help again repeating my entreaties of your loosing none of that valuable Time requisite to re-establish your Health with which no Bussiness however important ought to be put in competition.
This place is at present very barren of News, this Days Paper which I enclose you contains what little there is except a Report of a Peace which it’s hop’d will turn out groundless, nothing as yet has transpir’d with regard to the destination of the Troops Encampt on Staten Island but a man of war is daily expected from England with Dispatches for the General.
I have applied to General Monckton for leave to attend him as a Volunteer on the intended Expedition (in case our Governor will agree to it) I have likewise requested his Interest to procure me the Purchass of a Compy and in the event of my Success will give you the earliest Intelligence of it—I propose to set out for Camp in a few days from whence I will do myself the pleasure to write you what ever I can pick up that may merit your notice—I am extremely anxhous to know how you do and were it not that writing may be disagreeable in your present situation I would beg a line if ever so short by every oppy for this place Directed to the Care of Messrs Macleane & Stuart for I’m perswaded you will not hesitate to beleive that nothing could make me so happy as an accot of your perfect Recovery which I with all my Soul most ardently wish Please offer my Respectfull Complemts to your Lady I ever am with the most perfect & unalterable Regard My Dear Colonel Your most Affectionat & Most Obliged humble Servt

Robert Stewart

